Citation Nr: 0925672	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to May 1968.  Service in Vietnam is 
indicated in the evidence of record.  He died in December 
2005.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

In January 2007, the appellant requested an opportunity to 
testify at a hearing before the Board.  Per the appellant's 
request, the Board remanded the appellant's claim in April 
2008 to afford her an opportunity to do so via 
videoconferencing equipment at the RO.  Such was scheduled 
for September 22, 2008, but the appellant failed to report 
for the hearing.  The appellant has provided no explanation 
for her failure to report and has not since requested that 
the hearing be rescheduled.  Her hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).

In January 2009, the Board solicited an expert medical 
opinion from a physician with the Veterans Health 
Administration (VHA) concerning whether the Veteran's death 
was as likely as not a result of his service-connected 
diabetes mellitus, his presumed exposure to herbicides (Agent 
Orange), or his diagnosed Hepatitis C.  In March 2009, the 
Board received the requested VHA opinion, which will be 
discussed below.



Issues not on appeal

Before the Veteran passed away, the RO denied the Veteran's 
claims of entitlement to service connection for Hepatitis C, 
liver cancer, cirrhosis of the liver, arthritis, a heart 
murmur, and for a total disability rating based on individual 
unemployability (TDIU).  The Veteran did not disagree with 
these decisions, and to the Board's knowledge the appellant 
has not filed an accrued benefits claim.  Accordingly, these 
issues are not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

With respect to the Veteran's service connection claim for 
Hepatitis C, because the Veteran passed away in 2005 without 
appealing the RO's November 2002 denial, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  In a June 16, 2009 Response Brief, page 3, 
the Veteran's representative referred to "possible CUE".  
Any claim of clear and unmistakable error (CUE) must be pled 
with specificity.  This has not been done.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) ["broad-brush" allegations 
are insufficient].  In the absence of a clearly stated claim 
of CUE, there is nothing for the RO or the Board to act upon. 
Accordingly, the issue of CUE is not before the Board.  If 
the appellant wishes to file a CUE claim, this should be done 
at the RO. 




FINDINGS OF FACT

1.  The Veteran served on active duty in the United States 
Army from August 1966 to May 1968.  Service in Vietnam is 
indicated in the evidence of record.

2.  The Veteran died in December 2005.  The death certificate 
lists the Veteran's cause of death as metastatic liver 
cancer.  

3.  At the time of the Veteran's death, service connection 
was in effect for the following: diabetes mellitus, evaluated 
20 percent disabling; stasis dermatitis, evaluated 10 percent 
disabling; peripheral neuropathy of both lower extremities, 
each evaluated 10 percent disabling; and impotence, evaluated 
noncompensably (zero percent) disabling.  

4.  The competent medical evidence of record indicates that 
the veteran's service-connected diabetes mellitus and/or his 
presumed exposure to herbicides in Vietnam were not related 
to his fatal liver cancer.  

5.  The competent medical evidence of record indicates that 
the Veteran's fatal liver cancer was related to Hepatitis C 
which was incurred in service.

6.  The evidence of record indicates that the Veteran's 
Hepatitis C is a result of his own willful misconduct.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

 Stegall concerns

As was noted in the Introduction, the Board remanded this in 
case in April 2008 to afford the appellant an opportunity to 
testify at a videoconference hearing.  Such was scheduled for 
September 22, 2008, and the appellant failed to report.  The 
Board's remand instructions have thus been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
Veteran's death in letters from the RO dated October 24, 
2006, including the necessity of evidence "that the veteran 
died from a service-connected injury or disease."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced October 2006 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letter that VA 
would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  With respect to private treatment records, 
the letter informed the appellant that VA would make 
reasonable efforts to obtain non-Federal evidence, including 
records from State or local governments, private doctors and 
hospitals, or former employees.  

The October 2006 letter further emphasized: "[Y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The appellant was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                    See the 
October 2006 letter, page 1.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the appellant 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The appellant was provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date, in the a letter from the RO dated October 10, 
2007.  In any event, element (4) is inapplicable in this 
death claim, and element (5) is moot because the appellant's 
claim is being denied.

The Board notes that the appellant was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in January 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the October 2006 
VCAA letter, the appellant was allowed the opportunity to 
present evidence and argument in response.  The appellant's 
claim was readjudicated in the February 2007 statement of the 
case (SOC) and July 2007 supplemental statement of the case 
(SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
appellant has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the appellant 
in the timing of the VCAA notice.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's death 
certificate, and reports of VA and private treatment.  
Additionally, the Board obtained a VHA medical opinion in 
March 2009 pursuant to 38 C.F.R. § 20.901, the results of 
which will be discussed below.  The report demonstrates that 
the examiner reviewed the claims folder and rendered 
appropriate diagnoses and opinions based on the questions 
presented by the Board.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).



Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.         38 C.F.R. § 3.312(a) (2008).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  The 
fast letter indicates, in its Conclusion section, that the 
large majority of Hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2008).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2008).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Analysis

Initial matter - the VHA opinion

As is discussed elsewhere in this decision, the Board has 
obtained a medical opinion from a physician associated with 
the Veterans Health Administration.
The appellant received proper notice pursuant to 38 C.F.R. 
§ 20.903 upon receipt of the above referenced March 2009 VHA 
medical opinion. The appellant has since requested that the 
Board remand her claim to the Agency of Original Jurisdiction 
(AOJ) for initial consideration of the VHA opinion in 
deciding her claim.  See the appellant's June 4, 2009 letter.  

Generally, 38 C.F.R. § 20.1304 requires evidence submitted by 
the appellant or representative in response to § 20.903 
notification to be referred to the AOJ for review, unless the 
appellant waives this procedural right or the Board 
determines that the appellant's claim should be fully 
allowed.  See 38 C.F.R. § 20.1304(c) (2008).  Crucially 
however, the Code of Federal Regulations also indicates that 
a Board-initiated medical expert opinion obtained under the 
authority of 38 C.F.R. § 20.901 is not subject to initial 
review by the RO.  See 38 C.F.R. § 19.9(c)(1).  
In other words, the Board is not required to afford a 
claimant the opportunity to have a claim readjudicated by the 
AOJ when the only new evidence of record consists of a newly-
obtained VHA opinion.  

In this case, the appellant has not submitted any additional 
evidence with her remand request.  Accordingly, the Board 
finds that a remand for AOJ consideration of the March 2009 
VHA opinion is not necessary in this case.  

Discussion

The Veteran died in December 2005, 37 years after his 
separation from service, at the age of 58.  The Veteran's 
death certificate lists his cause of death as metastatic 
liver cancer. 

The appellant seeks service connection for the cause of the 
Veteran's death.  
In substance, the appellant contends that the Veteran's death 
was related to his service-connected diabetes mellitus and/or 
his presumed exposure to Agent Orange while serving in 
Vietnam.  In the alternative, the appellant has also 
suggested that the Veteran had Hepatitis C as a result of his 
military service, and that Hepatitis C was related to the 
Veteran's death.  The Board will address each theory in turn.

[The Board notes that at the time of his death in 2005 the 
Veteran was service connected for stasis dermatitis, 
peripheral neuropathy of both lower extremities, and 
impotence.  However, the Veteran's medical records and death 
certificate did not refer to any of these disabilities in 
discussing the Veteran's death, and the appellant has not 
contended that any of these disabilities caused or 
contributed to the Veteran's death.  Accordingly, they will 
be discussed no further.]    

(i.)  Diabetes mellitus

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to element (1), it is undisputed that the 
Veteran died in 2005.  According to the Certificate of Death, 
the cause of the Veteran's death was metastatic liver cancer. 

With respect to element (2), a review of the evidence does 
not suggest that the Veteran's liver cancer was present in 
service or within the one year presumptive period after 
service [i.e., by June 1968].  Indeed, it was evidently 
initially diagnosed several decades after service.  

Service connection was in effect for diabetes mellitus at the 
time of the Veteran's death.  Accordingly, element (2) has 
been established.  

Moving to crucial element (3), medical nexus, as noted above, 
the Board obtained a VHA medical expert opinion regarding 
whether the Veteran's liver cancer was caused by his service-
connected diabetes mellitus.  After a full review of the 
Veteran's health record, Dr. J.M.M. concluded that "it is 
extremely unlikely that the fatal liver cancer was caused by 
diabetes."  Dr. J.M.M. explained that while the likelihood 
of development of liver cancer is slightly increased for 
those who have diabetes, the cause for this increase is the 
presence of fatty liver disease, which is not shown in the 
Veteran's medical history.  Dr. J.M.M. also indicated that 
the Veteran's treating physicians in the liver clinic 
attributed the Veteran's liver cancer to cirrhosis caused by 
chronic inflammation due to a Hepatitis C infection.  
Crucially, Dr. J.M.M. concluded his opinion by stating that 
"[h]ad [the Veteran] not had cirrhosis, ascites, and 
metastatic liver cancer, he likely would have lived many 
years with the diabetes."  See the March 2009 VHA opinion, 
page 2.  

There is no medical evidence of record to the contrary.  
Indeed, an addendum to a May 2005 QTC fee-based examination 
specifically noted that the Veteran's abnormal finding of 
ascites was not related to his diabetes mellitus.  Rather, 
according to the QTC examiner, such was due to 
"cirrhosis/Hep C."  See the May 9, 2005 Addendum to the QTC 
examination report.  

To the extent that the appellant herself believes that a 
connection exists between the Veteran's fatal liver cancer 
and his diabetes mellitus, it is now well established that 
lay persons without medical training, such as the appellant, 
are not competent to comment on medical matters such as cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494- 5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the appellant and her representative are not 
competent medical evidence and do not serve to establish a 
medical nexus.

The Board has also considered the medical treatise evidence 
submitted by the appellant.  See the appellant's January 10, 
2007 substantive appeal [highlighting a series of studies 
concerning diabetes and its relationship to the development 
of liver cancer].  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  While these studies discuss the 
development of liver cancer in diabetics, they contain no 
information or analysis specific to the Veteran's case, and 
do not draw upon a physical examination of the Veteran.  As 
such, the treatise evidence submitted by the appellant and 
her representative is of little probative value in the 
instant case.  The Court has held on several occasions that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See generally Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Accordingly, no medical evidence of record links the 
Veteran's service-connected diabetes mellitus with his fatal 
liver cancer.  Rather, the medical evidence specifically 
rules diabetes out, attributing the Veteran's cancer to his 
Hepatitis C.  Therefore, element (3), medical nexus, is not 
satisfied and the Veteran's claim [with respect to diabetes] 
fails on this basis.  



(ii.)  Agent Orange exposure

The appellant has also alleged that the Veteran's fatal liver 
cancer resulted from his presumed exposure to Agent Orange 
while serving in Vietnam. 

As noted above, in order to establish service connection for 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson, supra.  
There is no question that element (1) has been met.  

With respect to element (2), in service disease or injury, 
the Board will separately discuss disease and injury. 

With respect to disease, there is no evidence of liver cancer 
in service or within the one year presumptive period after 
service.  The appellant does not contend otherwise.

The in-service injury here alleged is exposure to herbicides.  
The Veteran's DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  It is therefore presumed 
that the Veteran was exposed to Agent Orange while in 
Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2008).  

With respect to crucial element (3), medical nexus, because 
the Veteran's diagnosed cause of death [metastatic liver 
cancer] is not listed among the Agent Orange-related diseases 
enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be 
presumed as a matter of law.  However, notwithstanding the 
inapplicability of the Agent Orange regulations, the Board is 
obligated to fully consider the Veteran's claim.  See Combee, 
supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].

After noting that hepatocellular carcinoma was not on the 
list of cancers known or thought to be caused by Agent 
Orange, Dr. J.M.M. asserted that there was a "very good 
cause for the hepatocellular carcinoma that is far, far more 
likely to be the cause: chronic hepatitis C with cirrhosis."  
Dr. J.M.M. then opined that "it is not at all likely that 
the cancer was due to Agent Orange exposure."  See the March 
2009 VHA medical expert opinion, page 2.  

No competent medical evidence to the contrary exists of 
record.  The appellant has had ample opportunity to secure 
medical evidence in her favor [i.e., that the Veteran's fatal 
liver cancer was the result of his presumed exposure to 
herbicides in Vietnam].  She has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

As discussed above, the appellant and her representative are 
not competent to comment on medical matters such as etiology.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  Any 
such statements offered in support of the appellant's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

In short, the record contains no competent medical opinion 
which serves to link the Veteran's fatal liver cancer to his 
presumed exposure to Agent Orange.  Rather, the medical 
evidence of record links the Veteran's liver cancer to the 
Veteran's non-service connected Hepatitis C.  Accordingly, 
element (3), medical nexus, is not fulfilled, and the 
appellant's claim [as to Agent Orange exposure] fails on this 
basis.  

[The board observes in passing that the Veteran's 
representative erroneously stated that Dr. J.M.M. found that 
the Veteran's fatal liver cancer was in fact caused by 
diabetes mellitus and exposure to Agent Orange.  See the 
appellant's June 16, 2009 Response Brief, page 2.  As 
discussed in detail above, such is manifestly not the case.]

(iii.)  Hepatitis C

The March 2009 VHA medical expert has attributed the cause of 
the Veteran's fatal liver cancer to Hepatitis C.  See the 
March 2009 VHA opinion [stating that the Veteran's 
"hepatitis C infection is far and away the most likely cause 
of cirrhosis, which is a known cause of hepatocellular 
carcinoma"].  Based on that opinion, the appellant now 
asserts that the Veteran's Hepatitis C was related to his 
military service.

The Board initially notes that the Veteran's service 
treatment records do not show that the Veteran had Hepatitis 
C in service.  However, a March 10, 2005 VA outpatient 
treatment report indicated that the Veteran acquired "Hep C 
via IV drug use over thirty year[s] ago."  Dr. J.M.M. relied 
on this observation in his VHA opinion, noting that the 
Veteran's drug use could have in fact occurred at a time 
during his active duty service, and that it is "as likely as 
not that hepatitis C was incurred during military service."  
See the March 2009 VHA opinion, page 2.  There is not 
competent medical evidence to the contrary.  Notably, in her 
most recent letter, the appellant confirmed that when the 
Veteran was alive, he had told her that his drug use began 
while he served in Vietnam.  See the appellant's June 4, 2009 
letter.  

Based on a review of the medical evidence as a whole [to 
include the March 2009 VHA opinion and the March 10, 2005 VA 
outpatient treatment report], it is reasonable to conclude 
that the Veteran's fatal liver cancer resulted, at least in 
part, from his Hepatitis C.  Further,  the evidence indicates 
that the Veteran's Hepatitis C resulted from IV drug use.  
Indeed, such are the overall contentions of the appellant.  
See the appellant's June 4, 2009 letter [stating the "cancer 
that killed him was clearly the result of his hepatitis C, 
which was from drug use in Vietnam"].   
There is no evidence of record which suggests any other in-
service cause for the Veteran's hepatitis C. 

Fatal to the appellant's claim, however, is the matter of 
misconduct.  As was discussed in the law and regulations 
section above, drug abuse is considered by law to be 
misconduct, and service connection may not be granted for any 
disease resulting therefrom.  There is no competent medical 
evidence of record attributing the Veteran's Hepatitis C to 
any cause other than his own misconduct, and the appellant 
does not so contend.  By law, because the only competent 
medical evidence of record states that the cause of the 
Veteran's Hepatitis C was his own willful abuse of drugs, 
such is not subject to compensation.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006); see also 
VAOPGPREC 2-97 (1997).  Accordingly the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death [as to Hepatitis C] fails on this basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The benefit sought on appeal is accordingly 
denied.

Additional comment

The Board has no reason to doubt that the Veteran was "able 
to rehabilitate himself, and put his conduct of those days 
behind him," as was asserted by the appellant in her June 
2009 letter.  However, this is irrelevant to the Board's 
inquiry.

To some extent, the appellant appears to be raising an 
argument couched in equity, in that she contends that the 
Veteran's fatal disease was related to his military service 
and compensation is therefore warranted. However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). The Board has decided 
this case based on its application of this law to the 
pertinent facts.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


